Order modified so as to provide that the disposition of the infant be temporary only; that the order be without prejudice to another application, to be made at any time after January 1, 1921. The record is entirely too meagre to justify an order which might be construed as a permanent award of the custody of the child. On the face of the record the husband is in the right, and the wife, who left him without cause, in the wrong. The only justification for an order awarding custody of the infant to the mother is its tender years. If the husband and wife cannot live together as a married couple should, a further application should be made to the court to determine the custody of the child, upon which a more complete" disclosure of all. relevant facts should be made. As thus modified the order is affirmed, without costs. Jenks, P. J., Mills, Rich, Blaekmar and Jaycox, JJ., concur.